DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 recites the limitation “the tape” in line 2 of the claim. It is suggested this limitation be changed to “the adhesive tape” to consistently refer to the limitation “adhesive tape” in line 2 of claim 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the open position” in line 10 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation “the fold lines” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dalgleish, Mary and Hart, Lesley. Ear Candling - The Essential Guide, July 2013, CreateSpace Independent Publishing Platform; Revised, Updated edition (July 25,2013), cover. in view of Park (US20070207428).
Regarding claim 1,  Dalgleish, Mary and Hart, Lesley. Ear Candling - The Essential Guide, July 2013, CreateSpace Independent Publishing Platform; Revised, Updated edition (July 25,2013), cover. (hereafter Dalgleish) discloses candling assembly for use within an ear canal of an ear by a user, the candling assembly comprising: an ear candle extending along a shaft between a first end and a second end, the first end configured for insertion into an ear canal of an ear and the second end configured for being ignited, such that the ear candle burns along the shaft, toward the first end; and a disk secured to the shaft of the ear candle, wherein the disk defines a pocket that opens toward the second end when the disk is in the open position, such that the pocket is configured to collect debris falling from the second end toward the ear canal of the ear and the user of the candling assembly; and wherein the disk is collapsed onto itself, with a portion of the shaft of the ear candle therebetween (cover, see annotated image). It is likely the disk disclosed on the cover would be configured to move between a closed position and an open position due to the score lines and the ear candling assembly can be packed for storage in a bag, since these are functional limitations and as long as the prior art meets all of the structural requirements in the claims and is capable of performing the recited functions the prior art meets the limitations. However, the cover alone does not provide a description on the material or flexibility of the disk. Park discloses an art-recognized equivalent disk used as a candle drip guard (4, figure 1A, 1B) comprising a disk secured to the shaft of the candle (2), wherein the disk defines a pocket that opens toward the ignited end when the disk is in the open position, such that the pocket is configured to collect debris falling from the second end of the candle (paragraph 0021), and wherein the disk can be formed of a flexible material such as aluminum foil by bending or folding (paragraph 0021, abstract). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the disk shown on the cover of Dalgleish made of a flexible sheet material such as aluminum foil, as taught as a known material for an art-recognized drip guard for candles by Pak, thereby allowing it to bend and fold between a closed position (along the score lines) and a wider open position, wherein when the disk is in the closed position, the ear candle assembly could be placed into an arbitrary sized bag for storage, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. 

    PNG
    media_image1.png
    404
    752
    media_image1.png
    Greyscale

Regarding claim 3, Dalgleish in view of Park teaches all of the limitations set forth in claim 1, wherein the disk defines an aperture (opening with which the ear candle extends), and the ear candle extends through a center of the disk; wherein the disk defines a plurality of fold lines that intersect one another at the center of the disk; and wherein the disk is folded along the fold lines in alternating folds to form an accordion pattern (Dalgleish, see image above).
Regarding claim 4, Dalgleish in view of Park teaches all of the limitations set forth in claim 3, wherein the disk is circular shaped when in the open position (Dalgleish, see image above).
Regarding claim 5, Dalgleish in view of Park teaches all of the limitations set forth in claim 3, wherein Park further teaches it was known in the art for the aperture in an art-recognized equivalent disk is a slot (10, figure 1A) within the disk, such that a portion of a material of the disk (7), proximate the slot (paragraph 0021, figure 1A), folds relative to another portion of a material of a remainder of the disk, to at least partially surround the aperture; and wherein the material of the disk, proximate the aperture, is in contact relationship with the shaft (paragraph 0021) in order to prevent dripping of the melted candle wax through the opening of the disk. Therefore, it would have further been obvious to one with ordinary skill in the art at the time of the invention to substitute the opening of the disk shown by Dalgleish with the details and opening disclosed in Park, such that the aperture is a slot within the disk, such that a portion of a material of the disk proximate the slot, folds relative to another portion of a material of a remainder of the disk to at least partially surround the aperture, in order to maintain a snug fit of the disk around the body of the candle and prevent dripping of the melted candle wax through the opening, since it has been held that mere substitution of art-recognized equivalent structures at the time of the invention involves routine skill in the art. 
Regarding claims 8 and 9, Dalgleish in view of Park teaches all of the limitations set forth in claim 5, wherein Park further teaches it was known in the art at the time of the invention to utilize a flexible paper (paragraphs 0002 and 0004)  as a known material at the time of the invention for disks secured to the shaft of candles. Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to alternatively make the disk formed from at least a 65-pound flexible cardstock material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. 
Regarding claim 10, Dalgleish in view of Park teaches all of the limitations set forth in claim 8, wherein fold lines are folded along scored lines (Dalgleish, see image above). The limitation “formed in the cardstock material prior to folding along the fold lines” is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113). Therefore, since the device shown can be a result of forming score lines in a cardstock material prior to folding along the fold lines, the prior art meets the limitations. 
Claims 2, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dalgleish, Mary and Hart, Lesley. Ear Candling - The Essential Guide, July 2013, CreateSpace Independent Publishing Platform; Revised, Updated edition (July 25,2013), cover. in view of Park (US20070207428), as applied to claims 1 and 5 above, and further in view of Oliver (US 5882104). 
Regarding claims 2 and 6, Dalgleish in view of Park teaches all of the limitations set forth in claims 1 and 5, but does not disclose the disk is attached to the shaft of the ear candle via adhesive tape. However, Oliver discloses it was known in the art at the time of the invention to utilize an adhesive tape (94, figure 11) to secure a disk for collecting debris from an ignited candle to the shaft of a candle in order to hold it in place (C:5, L:55-65). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to utilize an adhesive to attach the disk to the shaft of the ear candle, as taught as known in the art by Oliver, in order to hold the candle in place. 
Regarding claim 11, Dalgleish in view of Park teaches all of the limitations set forth in claim 6, wherein Park further teaches the disk is detachable from the shaft of the ear candle (figures 1a, paragraph 0006, candle is passed through). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further make the disk of assembly shown in Dalgleish detachable in order to adjust the position of the disk relative to the candle and subsequently provide a surface for collecting debris and materials from the ear candling process prior to disposal. It is noted the limitation “to provide a surface for collecting debris and materials from the ear candling process prior to disposal” is a functional limitation. Functional limitations are not given full patentable weight. As long as the prior art meets the structural requirements of the claim is and is capable of performing the recited functions, the prior art meets the limitations. 
Regarding claim 12, Dalgleish in view of Park teaches all of the limitations set forth in claim 11, wherein the disk would detachable from the shaft of the ear candle by removing the tape, such that the removed tape can be subsequently used to cover the aperture defined in the disk. This limitation is directed to a functional limitation. Functional limitations are not given full patentable weight. As long as the prior art meets the structural requirements of the claim is and is capable of performing the recited functions, the prior art meets the limitations. Therefore, since the adhesive of Dalgleish in view of Park in view of Oliver can be removed in order to detach the disk and can subsequently cover the aperture defined in the disk, the prior art meets the limitations. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dalgleish, Mary and Hart, Lesley. Ear Candling - The Essential Guide, July 2013, CreateSpace Independent Publishing Platform; Revised, Updated edition (July 25,2013), cover. in view of Park (US20070207428), as applied to claim 5 above, and further in view of Sheppard (US 20110071560). 
Regarding claim 7, Dalgleish in view of Park teaches all of the limitations set forth in claim 5, but does not teach the ear candle includes an indicator disposed on the shaft. However, Sheppard teaches an ear candle, wherein it was known in the art at the time of the invention for ear candles to include an indicator disposed on the shaft (18) as a protection measure to give the user a visual indication of where on the length of the candle to stop the flame and extinguish the candle (paragraph 0009). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include an indicator disposed on the shaft of the device of Dalgleish in view of Park, as taught by Sheppard, in order to give the user a visual indication of where on the length of the candle to stop the flame and extinguish the candle. Furthermore, it would have been within the level of one with ordinary skill in the art at the time of the invention to make the line between the aperture of the disk and the second end of the ear candle, such that the disk could still collect the debris and maintain the flame above the aperture of the disk, since it has been held that determining the location and arrangement of known parts of an invention involves only routine skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771